Melvin Mayfield, Chief Judge, concurring. I concur in the affirmance of this case, but first I want to call attention to the fact that counsel for appellant on appeal was not counsel for appellant at the trial of this case. Secondly, there are a number of matters mentioned in appellant’s brief relating to the effectiveness of trial counsel which raises considerable doubt in my mind as to whether appellant received a fair trial. Most of these matters, however, are not urged as grounds for new trial, undoubtedly because present counsel knows that the Arkansas Supreme Court has “reiterated time and again that the effectiveness of counsel may not be raised for the first time on appeal.” Sumlin v. State, 273 Ark. 185, 192, 617 S.W.2d 372 (1981). Butaside from effectiveness of counsel, it is argued that there was a proper objection to the hearsay statement of Mark Kaufman. Moreover, appellant contends that even if there was no proper objection, this evidence violated his right of confrontation guaranteed by the Sixth Amendment to the Constitution of the United States, and that the matter comes within one of the exceptions set out in Wicks v. State, 270 Ark. 781, 606 S.W.2d 366 (1980), allowing errors to be raised for the first time on appeal. Rule 103 of our Uniform Rules of Evidence provides that error may not be predicated upon a ruling which admits evidence unless “a timely objection or motion to strike appears of record stating the specific ground of objection, if the specific ground was not apparent from the context.” Here the specific ground of objection was certainly apparent because Officer Wesson was clearly asked to read from an out-of-court statement made by Mark Kaufman. The objection, however, was not made until the officer had read the objectionable part of the statement and then there was no motion to strike. The failure to move to strike the evidence was a failure to ask the court to rule on the matter and, although it has given me much concern, I have been unable to find sufficient reason why if should be excused under any exception set out in Wicks v. State. I do wish to disassociate myself from any idea that my decision is persuaded by the majority’s reliance on the rule that one who opens up a line of questioning or is responsible for an error should not be heard to complain of that for which he is responsible. While it is true that counsel for appellant asked Officer Wesson to read a portion of Kaufman’s statement, this did not make the rest of that statement admissible. In Henson v. State, 239 Ark. 727, 732, 393 S.W.2d 856 (1965), the court said: The state defends the introduction of this evidence on the basis of the fact that appellant had first offered specific instances of good behavior, thus opening the door for the prosecution to offer specific instances of bad behavior as a matter of counteracting appellant’s testimony. However, two wrongs do not make a right. The evidence offered by appellant was clearly inadmissible, but this did not justify the state in offering inadmissible evidence.